Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR2048
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Medwiz Specialty, LLC., ) Date: December 18, 2009
)
Petitioner, )
)

-V.- ) Docket No. C-09-751

)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the request for hearing filed by Petitioner, Medwiz Specialty, LLC. Ido
so because the Centers for Medicare & Medicaid Services (CMS) rescinded its
adverse determination. Consequently, nothing is left for me to hear and decide.

I. Background

Petitioner applied to participate in the Medicare program as a supplier of items or
services. That application was denied and, on July 28, 2009, a hearing officer
issued a reconsideration determination sustaining the denial. Petitioner then
requested a hearing and the case was assigned to me for a hearing and a decision.

I ordered the parties to file pre-hearing exchanges of briefs and exhibits addressing
the issues in the case.

However, and in the interim, CMS reviewed the hearing officer’s reconsideration
determination and determined that, in fact, Petitioner was in compliance with
enrollment requirements. Therefore, on October 29, 2009 a Medicare contractor
notified Petitioner that it was in compliance and that Petitioner would be enrolled
as a supplier effective June 4, 2009. CMS then moved to dismiss the request for
hearing arguing that the issues raised by Petitioner were moot. Petitioner did not
reply to the motion.
II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether Petitioner has a right to a hearing.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision
in this case. I set forth each Finding below as a separate heading.

1. Petitioner has no right to a hearing because CMS rescinded its
adverse determination.

A prospective supplier who is dissatisfied with a determination by CMS or a
Medicare contractor to deny its application for enrollment is entitled to a hearing
to challenge the adverse determination. 42 C.F.R. §§ 498.3(b)(17); 498.5(d)(1),
(2). However, there is no continuing right to a hearing where CMS rescinds its
adverse determination and gives the party requesting a hearing that which it
originally sought.

The undisputed facts of this case are that CMS rescinded the adverse
determination denying Petitioner’s enrollment as a Medicare supplier. That action
by CMS extinguished whatever hearing right Petitioner may have had.

2. I dismiss Petitioner’s hearing request because Petitioner has no
right to a hearing.

An administrative law judge may dismiss a request for a hearing where the party
who files the request has no right to a hearing. 42 C.F.R. § 498.70(b). Petitioner
has no right to a hearing and, therefore, I dismiss its request.

/s/
Steven T. Kessel
Administrative Law Judge

